993 A.2d 872 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
Michael Allen MITZEL, Petitioner.
No. 200 MAL 2008
Supreme Court of Pennsylvania.
April 26, 2010.

ORDER
PER CURIAM.
AND NOW, this 26th day of April, 2010, the Petition for Allowance of Appeal is GRANTED. The Superior Court's Order is REVERSED, and Petitioner's judgment of sentence is VACATED. The matter is REMANDED to the trial court for resentencing pursuant to this Court's decision in Commonwealth v. Haag, 603 Pa. 46, 981 A.2d 902 (2009).
Petitioner's Motion to Consolidate Petitions for Allowance of Appeal is DENIED.
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.